DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the amendment filed September 13, 2021, for the 16/474,706 application, which is being examined under the first inventor to file provisions of the AIA .
The amendments to claims 1-4, 6-11, 15, 20, 22, and 24 and the cancellation of claims 5, 16-19, and 42-43 are noted.
Claims 1-4, 6-15, 20-25, and 44 are pending and have been fully considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Please amend the last line of claim 2 as follows:
“used in step (a) is Ni(NO3)2·6H2O and the metal is Ni.”

Please amend claims 20, 22, and 24 as follows:
20.  The compound according to claim [[1]] 15, wherein the lanthanide is Gd.

22.  The compound according to claim [[1]] 15, wherein the lanthanide is La.

24.  The compound according to claim [[1]] 15, wherein the lanthanide is Sm.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772   
November 17, 2021